DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Allowable Subject Matter
Claims 1 – 19 and 21 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a filter disposed on the sensor base; and an adhesive member fixing the lens driving unit to the sensor base; wherein the sensor base comprises an upper surface facing the lens driving unit, wherein the sensor base comprises a recessed part recessed from a corner area of the upper surface of the sensor base, and wherein a gap is formed between the sensor base and the lens driving unit by the recessed part; wherein the sensor base comprises a hole formed at a position corresponding to that of the image sensor and a filter accommodation groove recessed from the upper surface of the sensor base and surrounding the hole, wherein the filter is disposed on the filter accommodation groove of the sensor base, wherein the recessed part of the sensor base is overlapped with the filter accommodation groove of the sensor base in a direction perpendicular to an optical axis, wherein the recessed part comprises four recessed parts formed on four corners of the sensor base, respectively, and wherein the four recessed parts are spaced apart from each other; in combination with other elements of the claim.

Regarding claims 2 – 15 and 21, claims 2 – 15, and 21 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 16, the prior art of record fails to teach or fairly suggest a filter disposed on the sensor base; and an adhesive member fixing the lens driving unit to the sensor base, wherein the sensor base comprises an upper surface facing the lens driving unit, wherein the sensor base comprises a chamfer part recessed from an outer edge area of the upper surface of the sensor base so that a gap is formed between the outer edge area of the upper surface of the sensor base and the lens driving unit, wherein the sensor base comprises a hole formed at a position corresponding to that of the image sensor and a filter accommodation groove recessed from the upper surface of the sensor base and surrounding the hole, wherein the filter is disposed on the filter accommodation groove of the sensor base, wherein the chamfer part of the sensor base is overlapped with the filter accommodation groove of the sensor base in a direction perpendicular to an optical axis, wherein the chamfer part comprises four chamfer parts formed on four corners of the sensor base, respectively, and wherein the four chamfer parts are spaced apart from each other; in combination with other elements of the claim.

Regarding claims 17 - 19, claims 17 - 19 are allowed as being dependent from allowed independent claim 16.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OH (US Patent No. 2014/0192260) teaches a system with IOS stability and circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
07/07/2022Primary Examiner, Art Unit 2696